DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 1-20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Juan I. Rossi (REG. NO. 69,385) on 05/20/2021.
The application has been amended as follows:
The listing of claims will replace all prior versions, and listings, of claims in the application.
1.	(Currently amended) A computer-implemented method comprising:
	aggregating flow records for a plurality of traffic flow segments at a middle box in a network environment, each of the traffic flow segments corresponding to one or more existing traffic flows passing through the middle box, and each of the one or more existing traffic flows corresponding to a respective data path
modifying the flow records for the plurality of traffic flow segments by associating unique transaction identifiers with each of the plurality of traffic flow segments;
generating an application dependency map for the network environment based on the unique transaction identifiers and the plurality of traffic flow segments;
	analyzing the flow records based on the application dependency map to identify one or more traffic patterns in the network environment between one of the source nodes and a particular destination node of the destination nodes; and
changes a routing ofdata paths

2.	(Original) The computer-implemented method of claim 1, wherein analyzing the flow records to identify one or more network flow patterns in the network environment further comprises:
	automatically identifying a pattern of fail over events.

3.	(Original) The computer-implemented method of claim 1, wherein analyzing the flow records to identify one or more network flow patterns in the network environment further comprises:
	automatically identifying one or more persistent connection problems in the network environment.

4.	(Original) The computer-implemented method of claim 1, wherein analyzing the flow records to identify one or more network flow patterns in the network environment further comprises:
	automatically identifying a pattern of connection drops in the network environment.

5.	(Original) The computer-implemented method of claim 1, wherein automatically updating the load-balancer configuration further comprises modifying a round-robin load balancing policy.

6.	(Original) The computer-implemented method of claim 1, wherein automatically updating the load-balancer configuration further comprises modifying a persistence policy.

7.	(Original) The computer-implemented method of claim 1, wherein automatically updating the load-balancer configuration further comprises removing one or more servers from a load-balancing rotation.

8.	(Currently amended) A system configured to automatically manage load balancing in a network environment, the system comprising:

	a network interface coupled to the one or more processors; and
	at least one computer-readable storage medium coupled to the one or more processors, the computer-readable storage medium having instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
collecting flow records for a plurality of traffic flow segments at a middle box in a network environment, the traffic flow segments corresponding to one or more existing traffic flows passing through the middle box, and each of the one or more existing traffic flows corresponding to a respective data path
modifying the flow records for the plurality of traffic flow segments by associating unique transaction identifiers with each of the plurality of traffic flow segments;
generating an application dependency map for the network environment based on the unique transaction identifiers and the plurality of traffic flow segments;
analyzing the flow records based on the application dependency map to identify one or more traffic patterns in the network environment between one of the source nodes and a particular destination node of the destination nodes; and
automatically updating a load-balancer configuration based on the one or more traffic patterns, wherein updating the load-balancer configuration improves at least one traffic flow parameter for at least one of the traffic flows passing through the middle box, wherein updating the load-balancer configuration changes a routing ofdata paths

9.	(Original) The system of claim 8, wherein analyzing the flow records to identify one or more network flow patterns in the network environment further comprises:
	automatically identifying a pattern of fail over events.

10.	(Original) The system of claim 8, wherein analyzing the flow records to identify one or more network flow patterns in the network environment further comprises:
	automatically identifying one or more persistent connection problems in the network 

11.	(Original) The system of claim 8, wherein analyzing the flow records to identify one or more network flow patterns in the network environment further comprises:
	automatically identifying a pattern of connection drops in the network environment.

12.	(Original) The system of claim 8, wherein automatically updating the load-balancer configuration further comprises modifying a round-robin load balancing policy.

13.	(Original) The system of claim 8, wherein automatically updating the load-balancer configuration further comprises modifying a persistence policy.

14.	(Original) The system of claim 8, wherein automatically updating the load-balancer configuration further comprises removing one or more servers from a load-balancing rotation.
	
15.	(Currently amended) A non-transitory computer-readable storage medium storing instructions which, when executed by a processor, cause the processor to perform operations comprising:
collecting flow records for a plurality of traffic flow segments at a middle box in a network environment, the traffic flow segments corresponding to one or more existing traffic flows passing through the middle box, and each of the one or more existing traffic flows corresponding to a respective data path
modifying the flow records for the plurality of traffic flow segments by associating unique transaction identifiers with each of the plurality of traffic flow segments;
generating an application dependency map for the network environment based on the unique transaction identifiers and the plurality of traffic flow segments;
analyzing the flow records based on the application dependency map to identify one or more traffic patterns in the network environment between one of the source nodes and a particular destination node of the destination nodes; and
automatically updating a load-balancer configuration based on the one or more traffic patterns, wherein updating the load-balancer configuration improves at least one traffic flow parameter for at least one of the traffic flows passing through the middle box, wherein updating the load-balancer configuration changes a routing ofdata paths

16.	(Original) The non-transitory computer-readable storage medium of claim 15, wherein analyzing the flow records to identify one or more network flow patterns in the network environment further comprises:
	automatically identifying a pattern of fail over events.

17.	(Original) The non-transitory computer-readable storage medium of claim 15, wherein analyzing the flow records to identify one or more network flow patterns in the network environment further comprises:
	automatically identifying one or more persistent connection problems in the network environment.

18.	(Original) The non-transitory computer-readable storage medium of claim 15, wherein analyzing the flow records to identify one or more network flow patterns in the network environment further comprises:
	automatically identifying a pattern of connection drops in the network environment.

19.	(Original) The non-transitory computer-readable storage medium of claim 15, wherein automatically updating the load-balancer configuration further comprises modifying a round-robin load balancing policy.

20.	(Original) The non-transitory computer-readable storage medium of claim 15, wherein automatically updating the load-balancer configuration further comprises modifying a persistence policy.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, aggregate flow records for a plurality of traffic flow segments at a middle box in a network environment, each of the traffic flow segments corresponding to 1, 8, and 15.
Kondapalli et al. (US 2017/0126789 A1) discloses collect application data and network flow data and transmit the data to controller; determine load balancer performance issues from the network flow data; update a configuration of the load balancer to provide a better quality of service.  Kondapalli does not explicitly disclose each of the traffic flow segments corresponding to one or more existing traffic flows passing through the middle box, and each of the existing traffic flows corresponding to a respective data path between source nodes and destination nodes; modify the flow records for the plurality of traffic flow segments by associating unique transaction identifiers with each of the plurality of traffic flow segments; generate an application dependency map for the network environment based on the unique transaction identifiers and the plurality of traffic flow segments; analyze the flow records based on the application dependency map to identify traffic patterns in the network environment; updating the load-balancer changes a routing of a portion of the one or more existing traffic flows.
Yadav et al. (US 2016/0357587 A1) discloses server capturing agent monitor any traffic sent and received by server; when reporting a set of flows, server capturing agent includes a flow identifier for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
05/20/2021
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447